Title: From John Adams to John Quincy Adams, 21 May 1819
From: Adams, John
To: Adams, John Quincy



my dear Son—
Quincy May 21st 1819

The Revnd. Mr Greenwood the successor of Mr Thatcher and Dr Kirkland in the Church in Summer Street Boston; will deliver you this letter—and altho he is a more liberal Christian than you are—I hope you will receive him with Politeness and Cordial Civility as I have no doubt you will—
George came to us last night and brought me joy and Literature—John & Charles will be here to night or to morrow—and will bring with them gaiety and Gravity, with great pleasure to their decrepit / Grand. Father—
John Adams